DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 8, drawn to an apparatus for conducting electronic financial interactions via an ATM-type device, classified in G06Q 20/18.
II. Claims 6 and 9, drawn to an ATM-type device, classified in G06Q 20/1085.
III. Claim 7, drawn to an automated teller machine (ATM) associated with a primary credit union, the primary 20credit union included in a group of credit unions that are members of a shared branch network, classified in G07F 19/211.
The following inventions are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I and II:  In the instant case, subcombination I has separate utility such as.at least one credit union-type financial organization, said credit union having at least one member, and the member having at least one account at that credit union; at least one ATM-type device that (d) has an interface through which the 10member can selectively transact financial matters relating to that member's at least one account, the financial matters including activities besides depositing and withdrawing and transferring monies between and/or from checking and/or savings accounts, the financial matters constituting at least part of the substantially broad range of electronic financial interactions; a group of credit unions that includes the at least one credit union-type financial organization, the 15group cooperating to make available financial services to 
In the instant case, subcombination II has separate utility such as an ATM-type device (d) having an interface that permits a user to selectively transact financial matters relating to at least one account to which the user has authorized access via the ATM, the financial matters including activities besides depositing and withdrawing and transferring monies between and/or from checking and/or savings accounts.
See MPEP § 806.05(d).
Inventions I and III:  In the instant case, subcombination I has separate utility such as at least one credit union-type financial organization, said credit union having at least one member, and the member having at least one account at that credit union; at least one ATM-type device that (a) is physically accessible to the public at substantially all times, (b) does not require human supervision during normal use, (c) meets at least minimum security and safety standards for ATM installations, and (d) has an interface through which the 10member can selectively transact financial matters relating to that member's at least one account, the financial matters including activities besides depositing and withdrawing and transferring monies between and/or from checking 
In the instant case, subcombination III has separate utility such as (a) a terminal including: a card reader;17CO-OP-P3913.4 an interface including a plurality of touch-screen buttons, wherein the plurality of touch- screen buttons include: a standard ATM button for standard ATM transactions, a shared branch button for shared branch-only transactions, wherein the shared 5branch-only transactions include transactions which are only conducted by a member of at least one credit union in the group of credit unions with at least one credit union in the group of credit unions, a processor, wherein said processor upon execution of software, is configured to: launch, via the interface including the plurality of touch-screen buttons, an interactive 10session and receive a selection of one of the plurality of touch- screen buttons, wherein: when the standard ATM button is selected by the member of the primary credit union or the member of 
See MPEP § 806.05(d).
Inventions II and III:  In the instant case, subcombination II has separate utility such as.an ATM-type device (a) being physically accessible to the public at substantially all times, (b) not requiring human supervision during normal use, (c) meeting at least minimum security and 15safety standards for ATM installations, and (d) having an interface that permits a user to selectively transact financial matters relating to at least one account to which the user has authorized access via the ATM, the financial matters including activities besides depositing and withdrawing and transferring monies between and/or from checking and/or savings accounts.
In the instant case, subcombination III has separate utility such as a) a terminal including: a card reader;17CO-OP-P3913.4 an interface including a plurality of touch-screen buttons, wherein the plurality of touch- screen buttons include: a standard ATM button for standard ATM transactions, a shared branch button for shared branch-only transactions, wherein the shared 5branch-only transactions include transactions which are only conducted by a member of at least one credit union in the group of credit unions with at least one credit union in the group of credit unions, a processor, wherein said processor upon execution of software, is configured to: launch, via the interface including the plurality of touch-screen buttons, an interactive 10session and receive a selection of one of the plurality of touch- screen buttons, wherein: when the standard ATM button is selected by the member of the primary credit union or the member of 
See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
Remarks
The applicant may wish to schedule an interview with the examiner prior to filing the next response to discuss various topics with respect to the invention applicant has chosen to elect (e.g., Claimed subject desired; dependent claim(s) directed to a different statutory class (e.g., Claim 5) than the independent claim from which it depends; terminology (e.g., “normal”, “substantially”, “appropriately”, registered trademarks in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692